Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered. 

Response to Arguments
Applicant's arguments, filed on 12/10/2020, have been fully considered but they are moot in view of new ground(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140079022) in view of Gomes et al. (US 20110171915).

Regarding claim 1, Wang discloses a method of access network detection and selection for a radio access node in a wireless communication system (Wi-Fi controlling function may be integrated to the 3GPP RAN node (e.g., eNB, an MME, an UTRA Node B or a RNC); [0082]) 
to provide information to assist a communication device in access network detection and selection (WTRU receives from the mobile communication network (i.e. through eNB) information identifying one or more candidate APs. The WTRU may select one of the received Wi-Fi network identities for association; [0004]), 
the method comprising:
receiving a communication device assistance information from the communication device when reporting is triggered using RSSI (A reporting criterion may provide a criterion for a WTRU to trigger a measurement report. The reporting criterion may trigger the report periodically or based on an event. A Wi-Fi measurement report may be triggered by one or more of the events. For each of the trigger events, related parameters may be configured by the network and/or determined by the WTRU. One or more of the parameters including, for example, Received signal strength indicator (RSSI), etc. may be configured as the quantity to report; [0167-0168]), 
(WTRU may receive assistance information from a network; [0110]), 
wherein the RAN assistance information comprises a plurality of WLAN ID which are suitable for the communication device (information provided to the WTRU may include one or more of a whitelist of Wi-Fi APs and frequency band information, etc. A whitelist of Wi-Fi APs may include one or more Wi-Fi APs that the WTRU may be allowed to access and to attempt a connection. For each of the one or more Wi-Fi APs, one or more parameters may be provided including, for example, SSID, BSSID, BSS Type, and relative priority; [0112-0113]); 
whereby the communication device detects and selects a WLAN AP in accordance with the RAN assistance information (3GPP network assisted Wi-Fi connection may be provided. A WTRU may receive a list of preferred candidate Wi-Fi APs from the 3GPP network; [0145]).
Wang does not expressly disclose wherein the communication device assistance information comprises at least one of IEEE 802. 11c/g/n/u/ac standard support, 3GPP access node ID corresponding to a wireless local area network (WLAN) access point, and an indication indicating the network to send a radio access network, RAN, assistance information according to the indication.
In an analogous art, Gomes discloses wherein the communication device assistance information comprises at least one of IEEE 802. 11c/g/n/u/ac standard support, 3GPP access node ID corresponding to a wireless local area network (WLAN) access point, and an indication indicating the network to send a radio access network, RAN, assistance information according to the indication (the WTRU may send an indication to the network to add the CSG ID to the white list via the source cell, using an RRC message. For example, this may be performed via a CELL_UPDATE message where the WTRU appends the CSG ID of the target cell that is not on the white list. A new cause for cell update may be introduced (e.g., CSG addition) or an RRC connection request message may be used. WTRU in connected mode may send a report to the network. It may report all cells detected or measured, a subset of the measured cells fulfilling a set of criteria, or the selected cell. The report may contain the signal quality of the cell, the CSG ID, the cell identity, and optionally an indication that the WTRU wishes to attempt to add this CSG to its white list; [0109-0110]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Gomes to the system of Wang in order to allow a wireless unit to search and add CSG IDs in its white list autonomously or manually (Gomes; [0012]).

Regarding claim 2, the combination of Wang and Gomes, particularly Wang discloses wherein the RAN assistance information is provided from the radio access node to the communication device by broadcasted signaling or dedicated signaling (WTRU may receive assistance information from a 3GPP-based network using a broadcast channel or dedicated signaling; [0110]).

Regarding claim 3, the combination of Wang and Gomes, particularly Wang discloses wherein the RAN assistance information is obtained from a network of the (WTRU may report information (e.g., including the Wi-Fi information) to the target eNB. The eNB may add the AP information (e.g., new AP information) in the discovery assistance information provided to WTRUs, e.g., when the network receives the Wi-Fi information report from the WTRUs. The discovery assistance information may be provided, e.g., via broadcast and/or dedicated signaling; [0129]).

Regarding claim 4, the combination of Wang and Gomes, particularly Wang discloses generating the RAN assistance information according to the received communication device assistance information (The report (e.g., including the Wi-Fi information) may be sent to the target eNB when it tries to establish the RRC connection with the target eNB. The eNB may add the AP information (e.g., new AP information) in the discovery assistance information provided to WTRUs, e.g., when the network receives the Wi-Fi information report from the WTRUs ; [0128-0129]).

Regarding claim 5, the combination of Wang and Gomes, particularly Wang discloses before providing the RAN assistance information to the communication device, sending an indication to a core network of the wireless communication system to provide a WLAN information to the radio access node (WTRU may send an indication to the eNB or to the MME to restart offload. The MME may send an indication to the eNB, e.g., on reception of an indication that autonomous Wi-Fi offload may be allowed. The MME may indicate to the eNB that autonomous Wi-Fi offload may be provided. Such an indication may provide a trigger to the eNB to start Wi-Fi offload, e.g., based on policies or rules in the eNB; [0200]).

Regarding claim 8, the combination of Wang and Gomes, particularly Wang discloses before providing the RAN assistance information to the communication device, indicating the communication device to provide the communication device assistance information to the radio access node (The WTRU may be configured by the 3GPP network to report (e.g., periodically report) the detected allowed BSS(s). The WTRU may be configured by the network with event triggered measurement reporting. The configuration may include the BSS for which an event can be triggered and when the report may be triggered; [0126]).

Regarding claim 9, the combination of Wang and Gomes, particularly Wang discloses wherein the RAN assistance information further comprises at least one of added, modified, released WLAN ID (WTRU may receive a command from the 3GPP network that may initiate the re-association to a different Wi-Fi AP. The command may be similar to the start-Wi-Fi-connection command as described herein with a different Wi-Fi AP as the target. The command may be a separate change-Wi-Fi-connection command. The change-Wi-Fi-connection command may include similar information to start-Wi-Fi-connection command; [0164]).

Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 1.

Regarding claim 11, the combination of Wang and Gomes, particularly Wang discloses wherein the transmitting step comprises transmitting the communication device assistance information to the network when receiving a configuration from the network (The WTRU may be configured by the 3GPP network to report (e.g., periodically report) the detected allowed BSS(s); [0126]),
wherein the configuration indicates the communication device to provide the communication device assistance information to the network or indicates an trigger event for transmitting the communication device assistance information to the network (The WTRU may be configured by the network with event triggered measurement reporting. The configuration may include the BSS for which an event can be triggered and when the report may be triggered; [0126]).	

Regarding claim 12, the combination of Wang and Gomes, particularly Wang discloses wherein the transmitting step comprises transmitting the communication device assistance information to the network periodically, in predetermined time period, or according to a trigger event (The WTRU may be configured by the 3GPP network to report (e.g., periodically report) the detected allowed BSS(s). The WTRU may be configured by the network with event triggered measurement reporting. The configuration may include the BSS for which an event can be triggered, and when the report may be triggered; [0126]).

(3GPP network assisted Wi-Fi connection may be provided. A WTRU may receive a list of preferred candidate Wi-Fi APs from the 3GPP network. The WTRU may select a target AP from the preferred list. The network provided candidate AP information may include one or more of the identification of the candidate AP(s) (e.g., an SSID, an BSSID, etc.), the channel number of the candidate AP(s), or the priority of the candidate APs (e.g., if more than one APs are listed); [0145]); and
selecting a WLAN access point to associate with according to the prioritized WLAN IDs (WTRU may select a Wi-Fi AP based on one or more criteria including the Wi-Fi AP signal priority. The WTRU may select the Wi-Fi AP with the strongest signal strength. The WTRU may select the Wi-Fi AP with highest priority. The WTRU may select a Wi-Fi AP that the WTRU may have been connected with before; [0146]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gomes and further in view of Gupta (US 20160021606).

Regarding claim 15, the combination of Wang and Gomes, particularly Wang discloses wherein the RAN assistance information comprises a WLAN information (information provided to the WTRU may include one or more of a whitelist of Wi-Fi APs and frequency band information, etc. A whitelist of Wi-Fi APs may include one or more Wi-Fi APs that the WTRU may be allowed to access and to attempt a connection. For each of the one or more Wi-Fi APs, one or more parameters may be provided including, for example, SSID, BSSID, BSS Type, and relative priority; [0112-0113]). 
The combination of Wang and Gomes does not expressly disclose the WLAN information comprises at least one of WLAN/AP operator ID, which is the ID of the operator or the organization which provides the services of the deployment and control of the WLAN/AP, capability of S2a interface supporting, the value of Venue group code as specified in IEEE 802.11, and IEEE 802. 11c/g/n/u/ac standard support.
In an analogous art, Gupta discloses the WLAN information comprises at least one of WLAN/AP operator ID, which is the ID of the operator or the organization which provides the services of the deployment and control of the WLAN/AP, capability of S2a interface supporting, the value of Venue group code as specified in IEEE 802.11, and IEEE 802. 11c/g/n/u/ac standard support (VPLMN indicates to the UE if it supports WLAN access using S2a. Leaf 305 allows an ANDSF server to indicate whether or not its network provides support for access WLAN access using the S2a interface; [0015-0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Gupta to the system of Wang and Gomes in order to allows a service provider to control which operators are selected in roaming scenarios for deployed WLAN networks (Gupta; [0008]).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Radulescu et al. (US 20120309394), “Apparatus And Methods For Hand-In To A Femto Node.”
Sebire (US 20130059581), “Method And Apparatus For Identifying Closed Subscriber Group Cells.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413